Case 3:20-cv-06761-JSC Document 1-7 Filed 09/29/20 Page 1 of 3




                 Exhibit 7
          Case 3:20-cv-06761-JSC Document 1-7 Filed 09/29/20 Page 2 of 3
0078
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 28 of 70




                                                                  U.S. Department of Justice

                                                                   Bureau of Alcohol, Tobacco,
                                                                   Firearms and Explosives




                                                                   Martjnsburg. WV 25401   903050:AG
                                                                   www.alf.gov
                                                                                           331112006-601
                                                                                            APRHmi
              Mr. Justin Halford
              312 Ox ford Cove
              Jonesboro, Arkansas 72404

              Dear Mr. Halford:

              This is in reply to your correspondence, dated January 26, 2006, along with you your submitted
              item, to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), Firearms Technology
              Branch (FTB). The submitted item is a partially m achined AR- 15 pattern receiver, which you
              have submitted for classification with respect to its status under the Gun Control Act (GCA) of
              1968.

              The FTB examination determined that the receiver would need the machining operations for the
              following holes or openings to enable it to be used as the receiver of a firearm:

                 •   Machine pivot pin hole(s).
                 •   Machine takedown pin hole(s).
                 •   Machine trigger pin ho le(s).
                 •   Machine trigger opening in the bottom of the trigger/hammer recess.
                 •   Machine hammer pin hole(s).
              Additional minor machining or fitting operations may also be required.

              For your information, previous determinations by FTB have classified as "firearms," receivers
              featuring less machining than your sample. Since your sample is nearly complete, requiring only
              minor modifications to allow it to function as the frame or receiver of a firearm, it is a firearm as
              defined in 18 USC 921 (a)(3).

              As you are aware, an AR-15 type receiver which has absolutely no machining performed in the
              area of the trigger/hammer recess might not be classified as a firearm. Such a receiver could
              have all other machining operations performed, including the boring of pivot pin and takedown
              pin hole(s) and clearance for the takedown pin lug, but it must be completely solid and un-
              machined in the trigger/hammer recess area. Your sample has been filled with clay by FTB to
              illustrate this area (see photo, next page). If you are interested in having such a modified item
              formally classified, you must re-submit the prototype to FTB for examination.




                                                                                                                      0078
          Case 3:20-cv-06761-JSC Document 1-7 Filed 09/29/20 Page 3 of 3
0079
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 29 of 70




                                                               -2-
              Mr. Justin Halford


              Please note that, absent an actual submission, this response cannot constitute a classification of a
              receiver having a solid trigger/hammer area.




              We thank you for your inquiry, and trust that the foregoing has been responsive.

                                                        Sincerely yours,




                                                        Sterling Nixon
                                             Chief, Firearms Technology Branch




                                                                                                                     0079
